by the defendant from two judgments of Appeal the County Court, Suffolk County, both rendered June 9, 1978, convicting him of attempted arson in the third degree (Ind. No. 941-77) and robbery in the second degree (Ind. No. 206-78), upon his pleas of guilty, and sentencing him to concurrent indeterminate terms of 0 to 4 years and 0 to 7 years, respectively. Judgment rendered under Indictment No. 206-78 affirmed. Judgment rendered under Indictment No. 941-77 modified, on the law, by (1) vacating the conviction and substituting therefore a finding that defendant is a youthful offender and (2) vacating the sentence imposed. As so modified, said judgment affirmed, and case remitted to the County Court for resentencing. With respect to Indictment No. 941-77, the record reveals that the court, when defendant entered his plea to attempted arson in the third degree, promised that defendant would be accorded youthful offender treatment. Under the circumstances of this case, and upon the concession of the District Attorney, the promise should be kept (see Santobello v New York, 404 US 257). The sentence imposed upon the robbery conviction was not excessive. Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.